            Case 7:20-cv-04245-VB Document 12 Filed 11/11/20 Page 1 of 1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------x
BARUCH FEDER, on behalf of himself and all :
others similarly situated,                                   :
                           Plaintiff,                        :
                                                                  ORDER OF DISMISSAL
v.                                                           :
                                                             :
                                                                  20 CV 4245 (VB)
TENAGLIA & HUNT P.A., and JOHN DOES :
1-25,                                                        :
                           Defendants.
-------------------------------------------------------------x

        The Court has been advised that the parties have reached a settlement in principle in this

case. Accordingly, it is hereby ORDERED that this action is dismissed without costs, and

without prejudice to the right to restore the action to the Court’s calendar, provided the

application to restore the action is made by no later than January 11, 2021. To be clear, any

application to restore the action must be filed by January 11, 2021, and any application to restore

the action filed thereafter may be denied solely on the basis that it is untimely.

        All other deadlines, scheduled conferences, or other scheduled court appearances are

cancelled. Any pending motions are moot.

Dated: November 11, 2020
       White Plains, NY
                                                     SO ORDERED:




                                                     Vincent L. Briccetti
                                                     United States District Judge
